Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 12, 18. The prior art of records does not suggest the combination of “determining that there are no instructions outside the context of the virtual machine pending execution on the physical processor, and before occurrence of an event intended to take the virtual processor out of a halt state, executing a pause instruction and then re-entering the context of the virtual machine without executing the halt instruction; and with the physical processor in the context of the virtual machine, receiving an interrupt indicating occurrence of the event intended to take the virtual processor out of the halt state”.
More specifically the prior art does teach “A method performed by a physical computing system, the method comprising: detecting a halt instruction for execution on a virtual processor of a virtual machine; with a physical processor, exiting a context of the virtual machine to a context of the hypervisor in response to detecting the halt instruction; after exiting the context of the virtual machine, determining that processor interrupts are enabled; keeping the virtual processor in an operating state in response to determining that the processor interrupts are enabled and determining that a time period between the halt instruction and when a last halt instruction was executed does not exceed a threshold time period; determining that there are no instructions outside the context of the virtual machine pending execution on the physical processor; and in response to [[the]] determining that there are no instructions outside the context of the virtual machine pending execution on the physical processor, and before occurrence of an event intended to take the virtual processor out of a halt state, executing a pause instruction and then re-entering the context of the virtual machine without executing the halt instruction; and with the physical processor in the context of the virtual machine, receiving an interrupt indicating occurrence of the event intended to take the virtual processor out of the halt state” as specified by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.